 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   BRYAN EDWARD O’NEAL, an individual;                     Case No. 2:17-CV-02765-APG-EJY
     and KATHLEEN ROBINSON, an individual,
 5
                   Plaintiffs,                                             ORDER
 6
            v.
 7
     LAS VEGAS METROPOLITAN POLICE
 8   DEPARTMENT, a political subdivision of the
     State of Nevada; LINDA THEOBALD, an
 9   individual; PROKOPIOS ZIROS, an
     individual; GUSTAVO RIOS, an individual;
10   CLARK COUNTY, a County existing under
     the law of the State of Nevada; NAPHCARE,
11   INC., an Alabama corporation; and DOES 1
     through 25, inclusive; and ROE
12   CORPORATIONS 1 through 25, inclusive; and
     POE MEDICAL PERSONNEL 1 through 25,
13   inclusive,
14                 Defendants.
15

16          Before the Court is First Motion to Withdraw as Counsel for Bryan Edwards O’Neal (ECF
17   No. 60) and Kathleen Robinson (ECF No. 61). Also before the Court is the Ninth Stipulation to
18   Extend Discovery (ECF No. 62).
19          After carefully considering all three documents, and no opposition having been filed to the
20   Motions to Withdraw, the Court finds good cause for counsel Brandon McCoy’s request to
21   withdraw.
22          Accordingly,
23          IT IS HEREBY ORDERED that the Motion to Withdraw, docketed as ECF Nos. 60 and 61,
24   is GRANTED.
25          IT IS FURTHER ORDERED that discovery shall be stayed for twenty-one (21) days from
26   the date of this Order. During this twenty-one day period all pending discovery due dates are stayed
27

28
                                                     1
 1   and no additional discovery or discovery motions shall be filed. This period is provided to allow

 2   Plaintiffs an opportunity to obtain new counsel without any adverse impact resulting from

 3   withdrawal of present counsel.

 4          IT IS FURTHER ORDERED that at the conclusion of the twenty-one day stay, if alternative

 5   due dates for pending discovery are not mutually agreed upon, which agreement shall be submitted

 6   to the Court through a stipulation, Plaintiffs shall have one additional thirty day period during which

 7   they are to respond to presently pending discovery. No further extensions of the deadline for

 8   responding to currently pending discovery requests shall be allowed.

 9          IT IS FURTHER ORDERED that the following discovery schedule shall apply:

10              •   The discovery cutoff date shall be May 26, 2020.

11              •   The initial expert disclosure cutoff date shall be March 25, 2020.

12              •   The rebuttal expert disclosure cutoff date shall be April 27, 2020.

13              •   The last day to file dispositive motions shall be June 22, 2020.

14              •   Daubert and Motions in Limine shall be due 30 days before trial. Oppositions shall

15                  be due 14 days later. No replies shall be filed without leave of Court.

16              •   The Joint Pretrial Order (“JPO”) shall be due 30 days after the close of discovery

17                  unless dispositive motions are filed, in which case the JPO shall be due 30 days after

18                  the Court issues its order(s) on such motions.

19              •   No interim status report need be filed.

20          IT IS FURTHER ORDERED that the Ninth Stipulation for Extension of Time (ECF No. 62)

21   is DENIED as moot.

22

23          DATED: December 26, 2019

24

25

26
                                                   ELAYNA J. YOUCHAH
27                                                 UNITED STATES MAGISTRATE JUDGE
28
                                                      2
